Citation Nr: 1014331	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to an increased initial rating for residuals, 
right tibial stress fracture, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased initial rating for margarine 
headaches, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for 
dermatitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased initial rating for right 
ankle sprain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

By rating decision of July 2007, service connection for 
migraine headaches and service connection for seborrheic 
dermatitis was granted and evaluated as 10 percent disabling, 
respectively, effective June 16, 2005.  In August 2007, the 
Veteran stated that she was appealing all issues that were 
rated which included her, right ankle sprain, migraine 
headaches, and dermatitis.  The Veteran has expressed 
disagreement in the level of disability granted, however, no 
statement of the case (SOC) has been issued.   Therefore, a 
remand of those issues is required.   Manlincon v. West, 12 
Vet.App. 238, 240 (1999).  

The issues of entitlement to an initial increased rating for 
right ankle sprain, migraine headaches, and seborrheic 
dermatitis being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No left ankle disorder has been shown.  

2.  The residuals of a right tibial stress fracture are 
productive of only slight knee disability; moderate knee or 
ankle disability has not been shown.  


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  The criteria for an increased initial rating higher than 
10 percent for residuals, right tibial stress fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.41, 4.45, 4.71, 4.71(a), 
Diagnostic Code (DC) 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service-connected residuals, right 
tibial stress fracture are more severe than the current 
evaluation reflects.  She complains of intermittent pain at 
the right tibia area, with worsening with lifting, carrying, 
and moving around quickly.  She also relates that she has 
left ankle swelling and pain which had its onset during 
active service.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009).  
As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the Veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods. Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2009).  




Service Connection 

The Veteran asserts that she has a left ankle disorder based 
upon service incurrence.  She complains of swelling and pain 
in her left ankle that has been ongoing since service.  

Service medical records are devoid of findings, treatment, or 
diagnoses related to the left ankle.  In February and 
April 2002, there were treatment records which showed that 
the Veteran complained of pain and swelling from her knees to 
her ankles.  No diagnosis related to this complaint was made.  

After service, the Veteran underwent a VA examination in June 
2007.  She made complaints of residuals right ankle sprain 
with residual pain.  No complaints related to the left ankle 
were made.  Physical examination of the left ankle showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, subluxation, or guarding movement.  
There was also no deformity shown.  The range of motion of 
the left ankle joint showed dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees.  The joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  
Neurological examination revealed left ankle jerk of 2+.  
There was no diagnosis of a disability of the left ankle.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992)  
(Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the Veteran's statements 
asserting that she has a bilateral ankle disorder since 
active duty service.  While she is competent to report 
symptoms as they come to her through her senses (such as left 
ankle pain), a chronic ankle disorder is not the types of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by medical evidence obtained and associated with 
the claims file.  None of these findings show that the 
Veteran has a chronic left ankle disorder.  Further, the 
Veteran has not presented any evidence except her own claim 
that she has a left ankle disorder that was caused in 
service.  Although there were two occasions in service that 
she complained of bilateral pain from her knees to her 
ankles, there was never any diagnosis made related to a left 
ankle disorder.  The medical evidence since service shows no 
present left ankle disability.  Here, the Board attaches the 
greater probative weight to those clinical findings than to 
the Veteran's statements and assertions.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In sum, the evidence of record finds that the Veteran does 
not have a left ankle disorder.  Accordingly, the appeal is 
denied.


Initial Increased Rating

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

Under Diagnostic Code 5262, pertaining to "impairment of 
tibia and fibula," a 10 percent rating is warranted for 
malunion with slight knee or ankle disability.  A 20 percent 
rating contemplates malunion with moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion, requiring brace.  

The Veteran underwent a VA examination in June 2007.  She 
related that the condition had existed since 2002, since boot 
camp.  She stated that she had suffered from pain located at 
the right tibia for 5 years and that the pain was constant.  
She also related that on a scale of 1 to 10, her worst pain 
was an 8.  The pain could be elicited by activity and 
prolonged standing.  It was relieved by rest and medication.  
At the time of pain, she was able to function with 
medication.  The bone condition had never been infected.  She 
was not receiving any treatment for her condition.  Physical 
examination of the tibia and fibula revealed normal findings.  
The right knee showed no signs of edema, effusion, weakness, 
tenderness, heat, abnormal movement, subluxation, or guarding 
of movement.  The range of motion of the right knee showed 
flexion of 140 degrees, extension of 0 degrees.  The knee 
joint was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The anterior and posterior ligaments 
stability test of the right knee was within normal limits.  
The medial and lateral collateral ligaments stability test 
was within normal limits.  The right ankle showed signs of 
tenderness and pain with toe walking.  However, there were no 
signs of edema, effusion, weakness, redness, heat, abnormal 
movement, guarding of movement and subluxation.  Examination 
of the right ankle showed no sign of deformity.  Range of 
right ankle motion revealed dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees.  The joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  
Neurological function of the lower extremities showed motor 
function and sensory function were within normal limits.  The 
right lower extremity revealed ankle and knee joint of 2+, 
respectively.  The right tibia, fibula, and ankle x-rays were 
within normal limits.  The diagnosis was right tibia stress 
fracture with residual pain from medial tibial stress 
syndrome.  The subjective factors were pain with prolonged 
standing, walking, and running.  The objective factors were 
tenderness along the medial tibial border and medial 
metaphysis.  The right ankle sprain showed subjective factors 
of pain with prolonged walking, running, and standing.  The 
objective factors were tenderness over the anterior 
talofibular ligament and anterior lateral pain with toe walk.  

The Veteran underwent an examination in August 2008 at the 
Thomasville Orthopedic Center.  She presented with 
intermittent pain that had been ongoing for some time.  She 
related that if she was on her feet for any period of time, 
she had substantial pain which particularly radiated down the 
medial aspect of her foot.  She also had intermittent knee 
pain on the medial joint line.  Physical examination revealed 
tenderness to palpation along the medial joint line.  Range 
of motion was full.  She had no substantial knee effusion.  
She had mild tenderness to palpation along the periosteum at 
the mid tibia.  There was no swelling or any other 
abnormality shown.  X-ray of the knee showed normal bony 
abnormality.  She was injected in her right knee with 
Marcaunem, Lidocaine, and Depo-Medrol.  

The Veteran underwent a VA examination in June 2009.  She 
reported a history of being diagnosed with a stress fracture 
in boot camp.  She complained of intermittent pain at the 
right tibia area, worsening with lifting, carrying, jogging, 
or moving around quickly.  Her current treatment was noted to 
be to avoid running and jumping on hard surfaces, use of 
Naprosen as needed, and hot packs as needed.  There was no 
history of hospitalization or surgery for this disability.  
No assistive device was needed for walking and it had no 
affect on motion of a joint.  There were flare-ups noted to 
occur every two to three weeks of moderate severity.  The 
flare-ups were controlled with pain medication and decreased 
mobility.  Significant physical findings showed mild 
tenderness at the distal right tibia anteriorly to palpation.  
There was no objective evidence of redness, swelling or 
dislocation/abnormal bone formation at the right anterior 
shin area.  The Veteran related that she was employed as a 
secretary for 1 to 2 years, she was employed full time and 
she had lost no time from work as a result of her disability.  
She also related that since her job was sedentary, she was 
able to work through flare-ups.  She was assigned different 
duties when her disability presented a problem.  

The Board has also considered the Veteran's statements that 
her residuals, right tibial stress fracture is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses. Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability of her right tibial disability according to the 
appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's aforementioned disability has been provided by 
the medical personnel who have examined her during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings 
address the criteria under which the disability is evaluated.  

A thorough review of the record reveals that the Veteran is 
appropriately evaluated with slight knee or ankle disability, 
warranting no more than a 10 percent evaluation.  The Board 
has considered that she has complained of intermittent pain 
in her right ankle and or knee.  She has received an 
injection for pain in the knee on one occasion during this 
appellate period and she uses Naproxen for pain as needed.  
However, her ankle range of motion has been within normal 
limits.  She used no assistive devices and her condition was 
controlled with pain medication and decreased motion.  The 
objective findings on physical examination have been minimal.  
As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  Overall, moderate 
knee or ankle disability, necessary for a 20 percent rating 
has not been shown.  

The Board finds that the Veteran's right and left knee 
disability have not manifested symptomatology that more 
nearly approximates the criteria required for a rating in 
excess of 10 percent.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, there 
is no evidence of hospitalization as a result of her 
aforementioned service-connected right tibial fracture and no 
documentation that the residuals specifically affect her 
ability to be employed.  The Veteran is currently employed 
and indicates that her employment as a secretary has not been 
affected by her tibial disability.  She asserts she has 
missed no days because of her disability, and that she is 
able to work through her flare-ups of pain with pain 
medication and decrease in mobility.  

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted for her service-connected 
right tibial stress fracture.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of her right tibial stress fracture 
warrants an increased rating for any period on appeal.  For 
these reasons, the Board finds that the Veteran's disability 
does not meet the criteria for a rating in excess of 10 
percent during any period of the increased rating claim.  
Therefore, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (2) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran has submitted private treatment records 
related to the claims.  

Moreover, the Veteran underwent VA examinations in connection 
with her increased rating claim and also in June 2007 in 
connection with the service connection claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a left ankle disorder is denied.  

An increased initial rating for residuals, right tibial 
stress fracture is denied.  


REMAND

The Veteran was granted service connection for migraine 
headaches, seborrheic dermatitis and right ankle sprain by 
rating decision of July 2007.  She was notified that each 
disability was rated 10 percent respectively, in a letter of 
July 2007.  In her substantive appeal of August 2007, she 
stated that she was appealing all of her issues that had been 
rated.  This was taken as a notice of disagreement to the 
ratings granted.  None of these three issues were reflected 
in a statement of the case (SOC).  Under the circumstances, 
the Board has no discretion and is obliged to remand these 
three issues of an initial increased for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


Accordingly, the case is REMANDED for the following action:

The RO should then readjudicate the issues 
of entitlement to an initial rating for 
migraine headaches, seborrheic dermatitis, 
and a right ankle sprain currently on 
appeal.  The Veteran and her 
representative MUST be furnished a 
Statement of the Case (SOC) that addresses 
all pertinent evidence, laws and 
regulations relevant to her claims in 
compliance with the holding in Manlincon 
v. West as discussed above, and in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefits sought, or the withdrawal of the 
Veteran's NOD.  If the Veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


